This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Richard Wells Moore to disbar the Respondent from the practice of law for violations of Rules 1.1, 1.3, 1.4, 1.5, 1.15, 5.3, 5.5(a) and 8.4(a)-(d), of the Maryland Rules of Professional Conduct. The Court having considered the Petition, and the record herein, it is this 17th day of May, 2018, hereby
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Richard Wells Moore, be disbarred from the practice of law in the State of Maryland, effective May 31, 2018; and it is further,
ORDERED, that on May 31, 2018, the Clerk of this Court shall strike the name of Richard Wells Moore from the register of attorneys in the Court and certify that fact to the **167trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-762(6).